Cartter, Oh. J.,
delivered the opinion of the court:
This is an appeal from the decision of the Commissioner of Patents rejecting the following claims:
1. A vertically-adjustable cyliuder exterior to the air-passage on the outside of the wick-case, whereby a column of air of uniform width is caused to rise in a direction parallel to the axis of the burner.
2. A light-house burner having a vertically-adjustable cylindrical deflector located in the air-space between the wick-*462tube and chimney-holder, whereby the inner current of air is thrown into the flame at.its most advantageous zone, and the outer air-current is drawn up along the surface of the chimney and injected into the flame above the inner current.
3. A light-house burner having a vertieally-adjustable cylindrical deflector located in the air-space between the wick-tube and the chimney-holder, and an open tube located in the central air-passage.
4. A Fresnel or concentric wick-burner having an air-passage between the outer wick-tube and the adjustable outer deflector, and an air-passage exterior to the tube located in the interior or central air-space.
5. The combination of the adjustable cylinder with the annular air-spaces on either side thereof, as and for the purposes described. .
6. A Fresnel or concentric wick-burner having an air-passage between the chimney and the adjustable outer deflector, an air-passage between the .outer wick-tube and the outer deflector, and an air-passage exterior to the tube located in the interior or central air-space.
At the hearing the counsel for the appellant admitted that the first, fourth, and fifth claims were substantially anticipated by a light-house burner known as the “Brandywine Shoals burner,” which, it is alleged, was in continuous public use at the light-house at Brandywine Shoals during the years 1861, 1862, and 1863. It will only be necessary, therefore, to review the Commissioner’s action in rejecting the second, third, and sixth claims.
The so-called adjustable cylinder in the Brandywine Shoals burner is rigidly attached to the chimney-bracket, and, if raised, the chimney-bracket must necessarily be carried with it. This would render it impossible to adjust the cylinder of the Brandywine Shoals lamp in such a way as to cause it to perform the functions of the outer deflector in the Funk burner, because, first, the raising of the chimney-bracket would raise the shoulder of the chimney which gives shape to the flame, and either modify the form of the flame, which is *463essential in light-house lamps, or, secondly, it would cause the chimney-bracket to rise so high as to cut off the rays of light from the lower part of the lens in which the burner is placed. The action of the Commissioner in rejecting the second claim must, therefore, be reversed, and in other respects his decision is affirmed. '
Let there be a decree for the petitioner that the Commissioner issue a patent granting to the petitioner the following claim:
2. A Fresnel burner having a vertically-adjustable cylindrical deflector located in the air-space between the wick-tube and the chimney-holder, whereby the inner current of air is thrown into the flame at its most advantageous zone, and the outer current is drawn up along the surface of the chimney and injected into the flame above the inner current.